
	
		II
		112th CONGRESS
		2d Session
		S. 3422
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2012
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the sale of billfish and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Billfish Conservation Act of
			 2012.
		2.Prohibition on
			 the sale of billfish
			(a)ProhibitionNo
			 person shall offer for sale, sell, or have custody, control, or possession of
			 for purposes of offering for sale or selling billfish or products containing
			 billfish.
			(b)PenaltyFor
			 purposes of section 308(a) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858(a)), a violation of this section shall be
			 treated as an act prohibited by section 307 of that Act (16 U.S.C.
			 1857).
			(c)Exemption for
			 traditional fisheries and marketsSubsection (a) does not apply
			 to the State of Hawaii and Pacific Insular Area as defined in section 3(35) of
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1802(35)), except that billfish may be sold under this exemption only in the
			 United States and the Pacific Insular Area.
			(d)Billfish
			 definedIn this section, the term billfish—
				(1)means any fish of
			 the species—
					(A)Makaira nigricans
			 (blue marlin);
					(B)Kajikia audax
			 (striped marlin);
					(C)Istiompax indica
			 (black marlin);
					(D)Istiophorus
			 platypterus (sailfish);
					(E)Tetrapturus
			 angustirostris (shortbill spearfish);
					(F)Kajikia albida
			 (white marlin);
					(G)Tetrapturus
			 georgii (roundscale spearfish);
					(H)Tetrapturus belone
			 (Mediterranean spearfish); and
					(I)Tetrapturus
			 pfluegeri (longbill spearfish); and
					(2)does not include
			 the species Xiphias gladius (swordfish).
				
